IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA                : No. 21 WM 2018
EX RELATOR GARY L. PENNINGTON,              :
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MICHAEL R. CLARK, SUPERINTENDENT            :
OF SCI-ALBION; AND THE COURT OF             :
COMMON PLEAS OF ALLEGHENY                   :
COUNTY,                                     :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.